  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA         )
                                 )          CRIMINAL ACTION NO.
     v.                          )            2:18cr243-MHT
                                 )                 (WO)
WILLIAM DCORY MAURICE            )
EASTERLY                         )

                               ORDER

    Defendant William Dcory Maurice Easterly moved to

dismiss    the   indictment    against      him,    with   prejudice,

because of an alleged violation of the Sixth Amendment

to the United States Constitution.            This case is before

the court on the recommendation of the United States

Magistrate Judge that Easterly’s motion to dismiss be

denied.     Also before the court are Easterly’s pro se

objections to the recommendation, filed after defense

counsel opted not to file objections.

    Upon    an   independent    and    de    novo    review   of    the

record, the court concludes that the objections should

be overruled and the recommendation adopted.

    Accordingly, it is ORDERED as follows:

    (1) The      pro   se   objections      (doc.   no.    521-1)   are
overruled.

    (2) The   recommendation   of   the   United   States

Magistrate Judge (doc. no. 474) is adopted.

    (3) The motion to dismiss (doc. no. 443) is denied.

    DONE, this the 27th day of December, 2019.

                             /s/ Myron H. Thompson____
                          UNITED STATES DISTRICT JUDGE




                           2
